DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-17, 24-26 of copending Application No. US 2021/0065801 in view of Lee et al (US 2013/0122653). :
Regarding claim 1,  Claim 1 of the cited application disclose every limitation as claimed in this claim, except for the recitation of the use of two different dummy bonding pad to connect two different chips.
Lee et al disclose a memory device having a first dummy bonding pad located in a first chip and a second dummy bonding pad in a second chip, and such dummy bonding pad are used to connect two chips together. See para 0013.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the cited application by using two different dummy bonding pads incorporating in two different chips so as to connect these two different chips as taught by Lee at al.
Regarding claim 2, the claimed limitation in this claim is clearly claimed in claim 2 of the cited application.
Regarding claim 3, the claimed limitation in this claim is clearly claimed in claim 3 of the cited application.
Regarding claim 4, the claimed limitation in this claim is clearly claimed in claim 4 of the cited application.
Regarding claim 5, the claimed limitation in this claim is clearly claimed in claim 5 of the cited application.
Regarding claim 6, the claimed limitation in this claim is clearly claimed in claim 6 of the cited application.
Regarding claim 7, the claimed limitation in this claim is clearly claimed in claim 7 of the cited application.
Regarding claim 8, the claimed limitation in this claim is clearly claimed in claim 8 of the cited application.
Regarding claim 9,  Claim 9 of the cited application disclose every limitation as claimed in this claim, except for the recitation of the use of two different dummy bonding pad to connect two different chips.
Lee et al disclose a memory device having a first dummy bonding pad located in a first chip and a second dummy bonding pad in a second chip, and such dummy bonding pad are used to connect two chips together. See para 0013.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 9 of the cited application by 

Regarding claim 10, the claimed limitation in this claim is clearly claimed in claim 10 of the cited application.
Regarding claim 11, the claimed limitation in this claim is clearly claimed in claim 11 of the cited application.
Regarding claim 12, the claimed limitation in this claim is clearly claimed in claim 12 of the cited application.
Regarding claim 13, the claimed limitation in this claim is clearly claimed in claim 13 of the cited application.
Regarding claim 14, the claimed limitation in this claim is clearly claimed in claim 14 of the cited application.
Regarding claim 15,  Claim 15 of the cited application disclose every limitation as claimed in this claim, except for the recitation of the use of two different dummy bonding pad to connect two different chips.
Lee et al disclose a memory device having a first dummy bonding pad located in a first chip and a second dummy bonding pad in a second chip, and such dummy bonding pad are used to connect two chips together. See para 0013.


Regarding claim 16, the claimed limitation in this claim is clearly claimed in claim 16 of the cited application.
Regarding claim 17, the claimed limitation in this claim is clearly claimed in claim 17 of the cited application.
Regarding claim 18, the claimed limitation in this claim is clearly claimed in claim 24 of the cited application.
Regarding claim 19, the claimed limitation in this claim is clearly claimed in claim 25 of the cited application.
Regarding claim 20, the claimed limitation in this claim is clearly claimed in claim 26 of the cited application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
:
_Manorotkul et al disclose a memory device having a common source line and two different chips. Manorotkul et al fail to disclose  a portion of a row decoder located in a lower chip and a common source line drive in in the upper chip as claimed in claims 1, 9 and 15..




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






S. Dinh
9/30/21
/SON T DINH/Primary Examiner, Art Unit 2824